In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered August 5, 2003, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff allegedly was injured when she slipped and fell *661on advertising flyers on the floor of a store owned by the defendant. She commenced this action to recover damages for personal injuries. The defendant moved for summary judgment dismissing the complaint. However, in support of its motion, the defendant failed to make a prima facie showing that it neither created the allegedly dangerous and defective condition, nor had actual or constructive notice of such condition and a reasonable time to remedy it (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Goldin v Riker, 273 AD2d 197 [2000]; Beltran v Metropolitan Life Ins. Co., 259 AD2d 456 [1999]). Accordingly, the motion was properly denied. Ritter, J.P., Krausman, Luciano and Cozier, JJ., concur.